Citation Nr: 9926755	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  95-16 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 50 percent disabling.

2.  Entitlement to an increased evaluation for status post 
total replacement, right knee, currently evaluated as 30 
percent disabling.

3.  Entitlement to a compensable evaluation for intertrigo, 
groin.

4.  Entitlement to a compensable evaluation for scar, scalp.

5.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1954, and from May 1956 to September 1963.  This appeal 
arises from July 1994 and subsequent rating decisions of the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
regional office (RO).


REMAND

The veteran contends in part that his service-connected 
schizophrenia is more than 50 percent disabling.  On the 
report of the veteran's most recent VA psychiatric 
examination in August 1998, the examiner noted that he had 
not had an opportunity to review the claims folder, and found 
it difficult to properly evaluate the veteran's current 
condition.  The Board of Veterans' Appeals (Board) is of the 
opinion that an examination by a VA psychiatrist who has 
reviewed the claims folder is necessary in order to properly 
evaluate the veteran's claim.

The Board also notes that the RO has not reviewed the 
veteran's claim for an increased evaluation for schizophrenia 
under the current regulations pertaining to psychiatric 
disorders which became effective in November 1996.  See 
38 C.F.R. Part 4, Diagnostic Code 9203 (1998).  In order to 
ensure due process, the RO must review the veteran's claim 
under the current regulations.

The veteran is also seeking an increased evaluation for his 
service connected residuals of right knee replacement.  
Review of the record indicates that the veteran was last 
examined for VA compensation purposes in August 1998.  That 
evaluation did not contain the detailed findings necessary 
for proper evaluation of the veteran's claim, including 
comments on the extent of weakness, instability, and painful 
motion associated with the right knee replacement.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. §§ 
4.40, 4.45 (1998) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "function loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1998), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  38 
C.F.R. § 4.40 (1998).  The factors involved in evaluating, 
and rating, disabilities of the joints include: weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or, pain on movement.  38 C.F.R. § 4.45 (1998).  
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).

The above Court decision, when considered in light of the 
current state of the medical record, makes it necessary for 
the veteran to undergo a VA orthopedic examination for 
assessment of the service connected right knee replacement.

Finally, the veteran is seeking compensable evaluations for 
his service connected scar of the scalp and intertrigo of the 
groin.  On the VA general medical examination in August 1998, 
the examiner noted the presence of intertrigo, but did not 
comment on whether it caused any exfoliation, exudation, or 
itching, or whether it involved an exposed surface or 
extensive area.  There was no apparent examination of the 
scalp scar.  The Board is of the opinion that a VA 
dermatologic examination is required to properly evaluate the 
service connected scar of the scalp and intertrigo.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The veteran should be examined by a VA 
psychiatrist who has not previously 
examined him to determine the current 
extent of the service-connected 
psychiatric disorder.  The examination 
report should include a detailed account 
of all pathology found to be present  The 
psychiatrist is requested to describe how 
the symptoms of the service-connected 
psychiatric disorder affect the veteran's 
social and industrial capacity.  The 
report of examination should include a 
complete rationale for all opinions 
expressed with as much detail as possible.  
The diagnosis must be in accordance with 
the Diagnostic and Statistical Manual of 
Mental Disorders, 4th edition (DSM-IV), 
and must include a Global Assessment of 
Functioning score (GAF), with 
interpretation of the significance of that 
score.  The entire claims folder and a 
copy of this remand must be made available 
to and reviewed by the examiner prior to 
the examination.

2.  The RO should schedule the veteran 
for an examination by a VA orthopedist to 
determine the nature and extent of the 
residuals of right knee replacement.  The 
entire claims folder and a copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  The examination report 
should contain detailed accounts of all 
manifestations of joint pathology found 
to be present.  Special attention should 
be given to the presence or absence of 
pain, and the extent of any limitation of 
motion, instability and weakness.  The 
examination report should include 
descriptions of the effect, if any, of 
the veteran's pain on the function and 
movement of the right knee.  The examiner 
should also comment on the effect of the 
veteran's right knee disability on his 
ability to work.  The report of 
examination should include complete 
rationale for the conclusions reached.

3.  The veteran should be scheduled for a 
VA dermatological examinations to 
determine the nature and extent of his 
service connected intertrigo of the groin, 
and scar of the scalp.  The entire claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
dermatologist must specifically describe 
the manifestations of each of the skin 
conditions, including the presence or 
absence of exudation, ulceration, 
exfoliation, or itching associated with 
the intertrigo, and note whether the 
intertrigo involves an exposed surface or 
extensive area.  The report of examination 
should include a complete rationale for 
the conclusions reached.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development actions have been conducted 
and completed in full.  If an examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994). 

5.  The RO should readjudicate the 
veteran's claims, including the claim for 
a total rating based on individual 
unemployability, with regard to the 
evidence obtained.  The RO should 
specifically review the claim for an 
evaluation in excess of 50 percent for 
schizophrenia with reference to the 
current regulations with respect to 
rating psychiatric disorders, which 
became effective November 7, 1996.  

Following the above, the veteran and his representative should 
be provided with an appropriate supplemental statement of the 
case and given a reasonable opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



